Title: Thomas Jefferson to Patrick Gibson, [8] October 1816, with Jefferson’s Note
From: Jefferson, Thomas
To: Gibson, Patrick


          
            
              Dear Sir
              Monticello Oct. 8. 16.
            
            The navigation of our river above McGruder’s  locking locks having been suspended by their being out of order for 2. or 3. weeks past, and likely to continue so some days longer, I am obliged to send a small cart for a part of the wines
			 which I expect
			 have been lodged with you for me from Alexandria, New york & Norfolk. I give to the bearer a paper of directions what parcels I would prefer that he should bring. what he cannot bring will be called for by Gilmore or Johnson as soon as they can pass the locks. I have had flour waiting in our mill for some time which will go on as soon as the locks can be passed. I am the more anxious for this as calls for our
			 taxes are now coming on us, and it is the season for favorable purchases of corn, which the scanty crop will render scarce and high. Accept the assurance of my great esteem & respect
            Th: Jefferson
          
          
            Note by TJ:
            The following articles are, as I expect, now deposited with mr Gibson.
            from Alexandria. 2. cases of wine, 50. bottles in each. there were 4. two of which the bearer brought away before.
            
              
                from Norfolk.
                1. barrel 38. gallons.
              
              
                from New York.
                2. cases 
                 B. No 1. and 2. TI. of 12. bottles each.
              
              
                
                1. do
                C. No 1. of 
                30. bottles.       
              
              
                
                1. do
                
                25. bottles
              
              
                
                1. do
                
                57. bottles
              
              
                
                1. basket Maccaroni.
              
            
            
              
                there will come further
                 from New York a package of books. 
              
              
                &
                 from Baltimore 2. cases of wine 57. bottles each.
              
            
          
        